MIKVA, Circuit Judge, dissenting in part and concurring in part:
I would affirm all three of these connected cases rather than remand the Veg-Mix and Harris decisions for further proceedings by the Secretary of Agriculture under the Perishable Agricultural Commodities Act (“PACA”). The record fully supports the Secretary’s conclusion that Mr. Harris was “responsibly connected” with Veg-Mix during the entire period of its “flagrant” and “repeated” misconduct. In deciding that the Secretary’s determination on this point is not supported by substantial evidence, this Court indulges in an excessively intrusive and picayune review of the fact-finder’s decision and arrogates to itself the role assigned to the administrator. By remanding for an evaluation of whether transactions predating Harris’ alleged resignation as a Veg-Mix director constitute a course of “flagrant or repeated” misconduct in violation of PACA, we invite the very full-scale hearing which the majority itself concedes was properly denied under PACA.
PACA accords sellers of perishable fruits and vegetables some very special protection against non-payment. Merchants in these commodities must be licensed, and the Act allows the Secretary of Agriculture to revoke the licenses of merchants whose offenses are “flagrant or repeated.” Persons “responsibly connected” to merchants who so violate the Act can be barred from holding a license or working for a licensee for specified periods.
The majority agrees with the hearing officer’s determination, which was affirmed by the agricultural marketing administrator and adopted by the Secretary, that the violations of PACA by Veg-Mix were “flagrant” and “repeated” in nature. The Secretary additionally affirmed the findings that appellants Kuzzens, Inc. and Harris were “responsibly connected” with Veg-Mix throughout the relevant period. On review, the majority acknowledges that Kuzzens was responsibly connected with Veg-Mix, but weaves a convoluted and tortuous doubt about whether Harris was appropriately found to be responsibly connected with Veg-Mix during the period in question. The record and the decision of the presiding officer make this doubt unreasonable.
Harris, a lawyer and family member of the dynastic financial sponsor of Veg-Mix *15and Kuzzens, Inc., drew the original articles of incorporation for Veg-Mix. Harris inserted himself as one of three directors (as well as the registered agent) of the corporation. The preincorporation agreement and the bylaws of Veg-Mix provided that the day-to-day affairs would be managed by the disappeared culprit, Watkins, subject to “periodic review” by the board of directors.
The disposition of this case turns on whether Harris continued as a director of Veg-Mix throughout its short and unhappy life. Harris claimed that he orally resigned as director in late March or April of 1983, after at least some of the delayed payment purchases were made by Veg-Mix. The presiding officer obviously found nothing in the record to conclusively confirm Harris’ resignation and he noted that the particular actions Harris took subsequent to his alleged oral resignation contradicted his testimony. These actions included signing bank resolutions and bankruptcy petitions as a director. Accordingly, the Secretary specifically held that “[t]he record fully supports the conclusion that petitioner (Harris) was appointed a director of Veg-Mix, Inc. and he remained a director during the business span in question.” I think it can be reasonably concluded, therefore, that he did not believe Harris’ version of events.
The majority boldly pries into the fact-finder’s reasoning process and faults him for not explicitly stating that Harris was not credible. From this omission it is inferred that the presiding officer believed Harris’ story about the oral resignation as director, thereby undermining the fact-finder’s own conclusion. The majority even suggests that the hearing officer must have found Harris a credible witness here, since he cited a corroborating statement by Harris in a related proceeding.
However, it is simply not our place to lay down a rule of “once credible, always credible” when certain witness statements were contradicted by a course of conduct, and greater weight was justifiably placed on the latter. The fact-finder need not make every step of his reasoning explicit in order to insulate his conclusions from this kind of high-handed judicial revisionism. I have never understood our reviewing process to include a course in opinion-writing for Article II officials. I have no doubt that such a course might be helpful, just as it might help those of us laboring as Article III officials. The test, however, is not whether the opinion is well-written but whether it meets the requirements of reasoned decision-making when reviewed under an “arbitrary and capricious” standard. While the reviewing court may not supply a reasoned basis for the agency’s action that the agency itself has not given, SEC v. Chenery Corp., 332 U.S. 194, 196, 67 S.Ct. 1575, 1577, 91 L.Ed. 1995 (1947), the court should “uphold a decision of less than ideal clarity if the agency’s path may reasonably be discerned.” Bowman Transportation, Inc. v. Arkansas-Best Freight System, Inc., 419 U.S. 281, 286, 95 S.Ct. 438, 442, 42 L.Ed.2d 447 (1974). The administrative adjudicator is only required “to state findings of fact and reasons to support its decision ... [that] must be sufficient to reflect a considered response to the evidence and contentions of the losing party.” Harbor-lite Corp. v. I.C.C., 613 F.2d 1088, 1092 (1979). It certainly cannot be said here that the Secretary failed to “articulate any rational connection between the facts found and the choice made,” Burlington Truck Lines v. U.S., 371 U.S. 156, 168, 83 S.Ct. 239, 246, 9 L.Ed.2d 207 (1962), or that the agency “offered an explanation for its decision that runs counter to the evidence before the agency, or is so implausible that it could not be ascribed to a difference in view.” Motor Vehicle Mfrs. Ass'n v. State Farm Mut. Automobile Ins. Co., 463 U.S. 29, 43, 103 S.Ct. 2856, 2867, 77 L.Ed.2d 443 (1982).
It is hardly doubtful that the opinion of the Secretary can be matched with his duties under the Act. He found “repeated” and “flagrant” violations of PACA by Veg-Mix. There is ample evidence to sustain that finding. He found Harris to be “responsibly connected” with Veg-Mix during the entire period in question. There *16is ample evidence to sustain that finding. That ought to be the end of our review.
The Supreme Court has advised, admonished, and instructed us as reviewing courts not to try to assume the role that Congress ordained for administrators. When reviewing the record, as in SEC v. Chenery Corp., 318 U.S. 80, 63 S.Ct. 454, 87 L.Ed. 626 (1942), or addressing agency choice of procedure, see Vermont Yankee Nuclear Power Corp. v. NRDC, Inc., 435 U.S. 519, 98 S.Ct. 1197, 55 L.Ed.2d 460 (1978), or scrutinizing agency statutory interpretation, see Chevron U.S.A. Inc. v. NRDC, Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1983), the Court has repeatedly exhorted us to remember the limited nature of our review. We neither teach nor supervise administrators in their administrative capacities. Our review must be cabined to those tasks which preserve the primacy of the administrators as the fact-finding, interpretive, and enforcement officials under the statutes creating their distinctive role.
The instant case represents a classic example of overreaching the modest review tasks assigned to us under statute. Had Congress wanted the courts to play a more active role in carrying out the statutory mission, it could have made these violations of PACA criminal offenses. Instead, Congress provided for civil sanctions and knowingly chose the machinery of administrative law. We ought to respect that choice and resist the temptation to teach the administrators how to write opinions, or how to order their reasoning.